Citation Nr: 9935408	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  98-11 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, on a 
direct basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from January 1989 to 
January 1993. 

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of May 
1998, by the Columbia, South Carolina Regional Office (RO), 
which denied the veteran's claim of entitlement to service 
connection for a lung disorder due to undiagnosed illness.  
The notice of disagreement with this determination was 
received in June 1998.  The statement of the case was issued 
in June 1998.  The substantive appeal was received in August 
1998.  

The veteran appeared and offered testimony at a hearing 
before a hearing officer at the RO in October 1998, at which 
time he expressly withdrew the claim for a lung disorder as a 
manifestation of an undiagnosed illness.  A transcript of the 
hearing is of record.  A supplemental statement of the case, 
regarding service connection for a lung disorder on a direct 
basis, was issued in November 1998.  The appeal was received 
at the Board in May 1999.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in October 1999.  


FINDING OF FACT

There is no competent evidence of a lung disorder in service 
or within the first year after service, or of a nexus between 
the veteran's current lung disorder, diagnosed as pulmonary 
fibrosis, and any inservice disease or injury.  



CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a lung 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The pertinent facts in this case may be briefly described.  
The service medical records, including the enlistment 
examination of June 1988 and the separation examination 
conducted in November 1992, are silent with respect to any 
complaints, findings, or diagnosis of a lung disorder.  

The veteran's claim for service connection for a lung 
disorder, filed on VA Form 21-526, was received in April 
1998.  Submitted in support of the claim was a lay statement 
from the veteran's brother, indicating that the veteran had 
experienced increasing problems with his breathing ever since 
his discharge from military service.  He stated that the 
veteran's breathing problems also resulted in a decrease of 
stamina, and that physical activities became more and more 
difficult for him.  He further stated that the veteran 
strained to perform even the simplest tasks.  

The veteran was afforded a VA compensation examination in 
April 1998, at which time it was noted that he carried a 
diagnosis of pulmonary fibrosis and required continuous 
oxygen, at 2 liters per minute.  The veteran reported that 
his problems had begun after his exposure to chemicals during 
service.  On examination, the veteran was described as thin, 
well developed and well nourished.  The lungs had decreased 
breath sounds, bilaterally.  It was noted that the veteran 
had undergone a pulmonary function test in March 1998; blood 
gases had shown a pH 7.4, PCO2 43, PO2 54, which was markedly 
depressed, and an O2 saturation at 87 percent which was also 
markedly depressed.  The veteran's spirometry demonstrated 
both a markedly low FEV I and FVC, at 27 and 29 percent of 
predicted, respectively.  The examiner indicated that those 
findings were consistent with pulmonary fibrosis with small 
airway disease.  The diagnostic impression was pulmonary 
fibrosis.  

Also of record are VA treatment records dated from March to 
May of 1998, which show that the veteran received ongoing 
care for a lung disorder.  These records indicate that the 
veteran was admitted to a VA hospital in March 1998, with 
shortness of breath and substernal discomfort of 2 years' 
duration; he had suffered no diaphoresis, nausea, or 
vomiting.  It was reported that the veteran had also 
experienced some chills and night sweats about 2 weeks prior 
to his admission; he had no cough or fever, but he reported 
some weight loss over the past month or so.  Upon 
examination, the lungs were clear to auscultation.  A chest 
X-ray revealed diffuse alveolar processes at both bases, the 
right being greater than the left.  A computerized tomography 
of the chest showed increased thoracic lymph nodes and 
infiltrates.  Several tests were performed.  In spite of 
aggressive workup, the veteran was discharge without a 
definite diagnosis; however, it was noted that he was 
qualified for home oxygen, and home oxygen was arranged, at 4 
liters per minute, by nasal cannula.  In April 1998, the 
veteran underwent an open lung biopsy, which was reported to 
be consistent with DIP (desquamative interstitial pneumonia), 
which usually responds to steroids.  The veteran was placed 
on steroids.  

Received in July 1998 was VA Form 70-3101, indicating that 
the veteran did not participate in "SWA," i.e., he did not 
have service in Southwest Asia during the Persian Gulf War.  

At his personal hearing in October 1998, it was noted that 
the veteran was not claiming a lung disorder due to an 
undiagnosed illness; rather, he maintained that his lung 
disorder developed as a result of his exposure to chemicals 
during service in the Persian Gulf.  He indicated that he was 
stationed aboard a ship in the Gulf on the border of Iraq and 
Iran; he explained that their duty was to escort ships 
through the Red Sea.  He indicated that, as a fireman 
apprentice, he participated in cleaning areas of the ship 
that contained chemicals.  He further reported that, on one 
occasion, another ship in the gulf exploded and sank; he 
testified that his ship approached to as close as 100 yards 
away from that ship, and helped pick up survivors.  The 
veteran testified that he began experiencing breathing 
problems during the last year and a half of his service, but 
he used over-the-counter medications instead of going to the 
doctor.  He indicated that he was first treated for a lung 
disorder after service in 1998, at which time he was 
diagnosed with an unusual disease.  The veteran testified 
that he was told that his lung condition was caused by 
contact with chemicals or metal particles; he asserted that 
this type of exposure could have only occurred while he was 
on active duty aboard the ship.  

Submitted at the hearing was a citation issued to the veteran 
by the Commanding Officer of the USS Dewey.  The veteran was 
being commended for outstanding service aboard the USS Dewey 
with the Middle East Force and Joint Task Force, from 
November 26, 1989, to April 5, 1990.  The citation referred 
to the ship's deployment to the Persian Gulf.  Attached to 
the citation, as submitted, was a photograph of a ship at 
sea, with smoke rising from said ship.  

II.  Legal analysis

At the outset, we observe that the veteran has, as noted in 
the Introduction, above, withdrawn from his appeal the issue 
of service connection under the specific statutory and 
regulatory provisions pertaining to veterans of the Persian 
Gulf War.  See 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.317 (1999).  That action was appropriate, 
since, although he appears to have served on board a Navy 
vessel in the Persian Gulf, that deployment ended in April 
1990.  By definition, the Persian Gulf War commenced on 
August 2, 1990.  38 U.S.C.A. § 101(33) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.2(i) (1998).  Thus, as reported by the 
service department, the veteran did not serve in the 
Southwest Asian theater of operations during the Persian Gulf 
War.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  In addition, certain chronic diseases may be 
presumed to have been incurred during service if they become 
manifest to a compensable degree within an applicable period 
after separation from active duty.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b); 
see Grover v. West, 12 Vet.App. 109 (1999).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection under 
that section.  38 C.F.R. § 3.307(a).  

The United States Court of Appeals for Veterans Claims has 
established criteria for the determination of a well-grounded 
claim, based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has held that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 493 
(1997).  The standard by which lay evidence suffices to 
demonstrate that a current disability relates to a disability 
suffered during service is whether a competent medical 
opinion is required to identify whether a present disability 
is related to an inservice disability, or whether such a 
determination can be made by the observation of a lay person.  
See Grover v. West, supra; Savage, at 495.  

The initial question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded;" that is, the claim must be 
plausible and capable of substantiation.  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994); Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  

As noted above, the veteran seeks entitlement to service 
connection for a lung disorder as a result of exposure to 
chemicals; he theorizes that his claimed exposure to these 
elements for many years caused his current lung disability.  
The threshold question to be answered in this case is thus 
whether the veteran has presented evidence of a well-grounded 
claim.  If he has not, his appeal must fail.  38 U.S.C.A. 
§ 5107(a); Murphy, supra.  

The medical evidence on file shows that the veteran has been 
diagnosed to have pulmonary fibrosis. Thus, the first element 
of a well-grounded claim has been met, because there is 
evidence showing he has a current disability.  

With respect to the second element, inservice incurrence, a 
review of the veteran's service medical records do not reveal 
any evidence of complaints, treatment, or diagnosis of 
pulmonary fibrosis or any lung disorder during his active 
service.  The service medical records, which date from 
January 1989 to January 1993, note that the veteran's chest 
and lungs were normal during the course of his active 
service.  Moreover, there was no reference, in any medical 
report of record, noting that the veteran complained of, or 
received treatment for, a lung disability or for exposure to 
chemicals.  However, the veteran's statements concerning such 
exposure and the citation indicating his presence aboard a 
ship in the Persian Gulf are competent and are presumed to be 
true for the limited purpose of establishing a well-grounded 
claim.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

Nevertheless, the third prong of the Caluza test for well-
groundedness has not been satisfied.  Specifically, the 
veteran has failed to provide medical evidence of a link 
between military service, or any exposure to chemicals, and 
his current diagnosis of pulmonary fibrosis.  There is no 
competent medical evidence of record which shows that his 
pulmonary fibrosis is causally related to military service or 
to any incident therein, including his alleged exposure to 
chemicals.  

The only evidence linking the contended pulmonary fibrosis to 
service consists of the contentions and testimony of the 
veteran.  However, lay evidence is inadequate to establish 
the medical nexus required by Caluza.  The Court has held 
that lay persons are competent to testify as to what they 
actually observed and what is within the realm of their 
personal knowledge.  Layno v. Brown, 6 Vet.App. 465 (1994).  
However, the Court has also repeatedly held that lay 
testimony is not competent to prove a matter requiring 
medical expertise.  See Voerth v. West, 13 Vet.App. 117, 120 
(1999) ("Unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, cannot form the basis 
of a well-grounded claim.").  See also Bostain v. West, 11 
Vet.App. 124, 127 (1998), citing Espiritu, supra; Carbino v. 
Gober, 10 Vet.App. 507, 510 (1997); aff'd sub nom. Carbino v. 
West, 168 F.3d 32 (Fed. Cir. 1999); Routen v. Brown, 10 
Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).

Therefore, with all due respect for the contentions advanced 
in this case by the veteran, we must note that he cannot meet 
the burden of presenting evidence of a well-grounded claim 
merely by presenting his own testimony, because, as a lay 
person, he is not competent to offer medical opinions.  He is 
not medically trained and is not competent to testify as to 
the etiology of pulmonary fibrosis.  The veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a), as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well-grounded, as it 
lacks plausibility under the law.  

Where a veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  However, in the limited circumstances 
where a claim for benefits is incomplete but refers to other 
known and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet.App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in June 
1998 and subsequent supplemental statements of the case in 
August and November 1998.  Unlike the situation in Robinette, 
the veteran has not put VA on notice of the existence of any 
specific evidence that, if submitted, could make his claim 
well-grounded.  


ORDER

The claim of entitlement to service connection for a lung 
disorder is denied, as not well-grounded.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

